Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 24 has been amended to recite the limitation “a is 1 more”. It is unclear whether what a is 1 more than. The examiner recommends that the claim be amended to recite either “a is 1” or “a is 1 or more”. In light of applicant’s remarks, it is the examiner’s opinion that applicant intended for the claim to recite “a is 1”, and the claim has been examined according to that interpretation below. 



Claim Rejections - 35 USC § 103
Claims 18-27, 29, 33, 35, 37-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoshino (U.S. PG Pub. No. 2007/0185259).
In paragraph 1 Hoshino discloses a thermally conductive silicone composition. In paragraphs 30-33 Hoshino discloses compositions comprising cyclic polysiloxanes (B-1) through (B-3), which correspond to component (C) of claims 18 and 24. (B-2) and (B-3) additionally correspond to component (C) of claims 21-22. In paragraphs 7 and 14 Hoshino more broadly discloses that the value of a is 1 or more, preferably 1 or 2, meeting the limitations of claims 24-25 where a is 1. The compositions exemplified by Hoshino further comprise polyorgansiloxanes having vinyl groups at both ends, and a thermally conductive filler (alumina), as recited in components (B) and (A) of claim 18. The compositions disclosed in paragraphs 30-33 of Hoshino further comprise a methylhydrogen polysiloxane, meeting the limitations of the organohydrogenpolysiloxane of component (D) of amended claims 18 and 24, and chloroplatinic acid, meeting the limitations of the platinum catalyst (E) of amended claims 18 and 24.
In paragraph 18 Hoshino discloses that the compositions are addition reaction-curable compositions, as recited in claims 27, 29, and 35. In paragraph 24 Hoshino discloses that the ratio of hydrogen atoms to vinyl groups ranges from 0.2 to 5.0, encompassing the range recited in claim 29. In Table 1 Hoshino discloses that the cured products are silicone rubbers, meeting the limitations of claims 33 and 37, and in paragraph 28 Hoshino discloses that the compositions can be used for electronic devices, meeting the limitations of claims 38 and 39.
i) Hoshino does not specifically disclose a combination of a polysiloxane having one curable vinyl functional group and a polysiloxane having at least two vinyl groups, as recited for component (B) of amended claim 18, or more specifically a linear polyorganosiloxane one vinyl group at the end thereof, as recited in claim 20. Hoshino also does not specifically disclose compositions comprising component (B) in the amount recited in claim 19.
ii) Hoshino does not disclose specific cyclic siloxanes meeting the limitations of claims 23 and 26. 
With respect to i), in paragraph 20 Hoshino discloses that the vinyl group-containing polyorganosiloxane preferably comprises 0.5 to 2.0 vinyl groups per molecule.
When the vinyl group-containing polyorganosiloxane comprises less than 2.0 vinyl groups per molecule, at least some of the vinyl group-containing polyorganosiloxanes will comprise one vinyl group per molecule and at least some will comprise at least two vinyl groups per molecule, meeting the limitations of component (B) of claim 18. In paragraph 20 Hoshino further discloses that the vinyl group is preferably at the terminus of the chain, as recited in claim 20. 
In paragraph 15 Hoshino discloses that the hydrolytic siloxane (cyclic siloxane) is present in at least one part by weight per 100 parts by weight of the base polymer having a curable functional group, implying that the vinyl group-containing polyorganosiloxane can be present in an amount of up to 99% by weight of the base polymer. In paragraph 17 Hoshino discloses that the amount of filler is 10 to 3000 parts by weight per 100 parts by weight of the base polymer, leading to a concentration of vinyl group-containing polyorganosiloxane ranging from about 3.2% (99/3100) to 90% (99/110) of the composition, encompassing the range recited in claim 19. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
	In light of the above, claims 18-22, 24-25, 27, 29, 33, 35, and 37-39 are rendered obvious by Hoshino.
With respect to ii), in paragraph 14 Hoshino discloses that the value of b in the cyclic siloxane is preferably 1 or 2, meeting the limitations of claim 23 and 26 when b is 1. In paragraphs 10-11 Hoshino discloses that the value of d is preferably 4 to 400, overlapping the ranges recited in claims 21 and 24, the parent claims of claims 23 and 26. As discussed above, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” Claims 23 and 26 are therefore also rendered obvious by Hoshino.

Claims 30-32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (JP 2009-215362 A, “Hoshino ‘362”).
An English-language machine translation of Hoshino ‘362, which was attached to the office action mailed 2/16/22, has been used in setting forth this rejection, and the paragraph numbers referred to herein are those of the machine translation.	
In paragraph 10 Hoshino ‘362 discloses a thermally conductive silicone grease composition, as recited in claim 30. In paragraphs 13-24 Hoshino ‘362 discloses that the composition comprises a cyclic polyorganosiloxane having an alkoxysilyl group (SiR43), and which can have a linear siloxane structure (the A group described in paragraphs 20 and 22 of Hoshino ‘362), meeting the limitations of the siloxane compound of claims 30-32 where the R3-SiR43 unit of Hoshino ‘362 corresponds to the R1 group of the claimed structure, R2 of Hoshino ‘362 corresponds to the X groups of the claimed structure, R1 of Hoshino ‘362 corresponds to the R3 groups of the claimed structure, and Hoshino ‘362 discloses in paragraphs 18-19 and 24 that a and b are preferably 1 to 2, c is preferably 0 to 1, a+b+c is 4 or more, and d is preferably 10 to 200, matching the claimed values for a, b, c, and a+b+c and encompassing or overlapping the claimed ranges for d.
In paragraphs 34-37 Hoshino ‘362 discloses that the composition can further comprise an additional polyorganosiloxane which can comprise vinyl groups, meeting the limitations of the polyorganosiloxane resin of claim 30. In paragraphs 26-34 Hoshino ‘362 discloses that the composition comprises a thermally conductive filler, as recited in claim 30. In paragraphs 55-58 Hoshino ‘362 discloses that the thermally conductive silicone grease is applied to a semiconductor device, which is an electronic part as recited in claim 34. The differences between Hoshino ‘362 and the currently presented claims are:
i) Hoshino ‘362 does not specifically disclose a composition comprising the siloxane compound and thermally conductive filler in an amount within the range recited in amended claim 30.
ii) Some of the ranges of Hoshino ‘362 overlap or encompass the claimed ranges rather than falling within them.
With respect to i), in paragraph 8 Hoshino ‘362 discloses that the grease comprises 100 to 2000 parts by volume of the thermally conductive filler and 100 parts by volume of the cyclic polysiloxane, which equates to 1 to 20 parts by volume of the thermally conductive filler per 1 part by weight of the cyclic polysiloxane. In paragraphs 28 and 30 Hoshino ‘362 discloses that zinc oxide is a preferred thermally conductive filler. Zinc oxide has a density of 5.61 g/cm3, while cyclic polysiloxanes have a density of about 0.95 to 1 g/cm3. When the thermally conductive filler of Hoshino ‘362 is zinc oxide, the mass ratio of thermally conductive filler to cyclic polysiloxane is therefore in a range overlapping the range recited in claim 30, since the upper bound of the range is greater than 100 (20 * 5.61 = 112.2). It is noted that Hoshino ‘362 further discloses in paragraphs 28 and 30 that the thermally conductive filler can also be various metal powders having even higher densities, such as silver (10.49 g/cm3), copper (8.9 g/cm3), and nickel (8.9 g/cm3) powders, which will lead to even higher mass ratios of thermally conductive powder to cyclic polysiloxane.
With respect to ii), See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
In light of the above, claims 30-32 and 34 are rendered obvious by Hoshino ‘362.

Response to Arguments
Applicant's arguments filed 6/16/22 have been fully considered but they are not persuasive. Regarding Hoshino, applicant argues that the reference does not teach or suggest a polyorganosiloxane having only one vinyl group in the molecule. However, as discussed in the rejection, Hoshino discloses that the polyorganosiloxane can have an average of 0.5 to 2.0 vinyl groups per molecule, indicating that at least some of the polyorganosiloxanes comprise fewer than two vinyl groups per molecule, for example one vinyl group per molecule. Applicant argues that organopolysiloxanes having one vinyl group would not contribute to the curing of the composition because they cannot form crosslinking, However, the discussion in paragraph 20 of Hoshino indicates that there is no prohibition on organopolysiloxanes that do not crosslink as long as the average vinyl groups per molecule does not fall below 0.5, and there is noting in Hoshino stating that any vinyl group-containing polyorganosiloxane must contain at least two vinyl groups. It is noted that the claims do not place any lower bound on the amount of polyorganosiloxane having only one vinyl group, so even a single polyorganosiloxane molecule having one vinyl group in the composition of Hoshino meets the claim limitation.
Applicant further argues that claim the amendments to claim 24 overcome Hoshino since the claim now requires that the value of a is 1. As noted above, the claim as amended is indefinite since it actually recites that a is “1 more”. Assuming that applicant intended for the claim to recite that “a is 1”, the claim is still rendered obvious by Hoshino as discussed in the above rejection. In particular, Hoshino discloses that the value of a in the cyclic polysiloxane of the reference is 1 or more, encompassing the value recited in the amended claim, and preferably 1 or 2. The specific examples of Hoshino do not constitute a teaching away from Hoshino’s broader disclose that 1 is a preferred value of a.
Regarding Hoshino ‘362, applicant argues that the reference does not teach the ratio of filler to polyorganosiloxane of amended claim 30. However, as discussed in the rejection, the range of weight ratios of filler to polysiloxane in the compositions of Hoshino ‘362 will overlap the range recited in the amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771